Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/5/2020 has been considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-8 and 11-18, in the reply filed on 10/28/2020 is acknowledged.  Applicant argues that rejoinder of claims 9 and 10 is proper since they are directed to a process of using the claimed product and require all limitations of the product claim.  In reply, Applicant’s argument has been fully considered and is not persuasive at this time because the product as claimed can be used in methods such as topical skin application instead of hair fixing.  Applicant’s argument will be reconsidered upon a finding of allowable subject matter.
Claims 9 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected , there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/28/2020.
Applicant has elected the following components (A) vinyl pyrrolidone/ vinyl acetate copolymer; a combination of synthetic Beeswax and Copernicia Cerifera wax; (C) monoester of benzoic acid and a C12to C15 fatty alcohol; (D) petrolatum; € polypropylene/ethylene glycol ether of a C12 to C20 fatty alcohol having 3 to 7 propylene oxide groups and 18 to 22 ethylene groups and the secondpolyalkylene glycol ether of a fatty alcohol is polyethylene glycol ether of a C12 to C20 fatty alcohol having 18 to 22 ethylene oxide gropus (e.g. steareth-21); and crosspolymer of methacrylic acid and a C10 to C30 alkylmethacrylate.  It is noted that in regard to the election of (c) a cosmetic oil, claim 14 has been rejoined since there is no undue search burden for also searching this species.  Claim 6 is withdrawn.  All other claims read on elected species as outlined above.
Claim 6 is withdrawn.  Claims 1-5, 7, 8 and 11-18 are pending and under current examination.

Claim Objections
Claims 1, 3-5, 7, 8, 13, 16, and 18 are objected to because of the following informalities:  in claims 3, 5, 7, 13, 16, and 18, Applicant describes a carbon chain length using terms such as C12 and C20; the number indicating the carbon chain length should be presented as a subscript.  Claim 1 recites a sentehce structure which is grammatically incorrect; Applicant is encouraged to incorporate language which will make claim 1 a proper sentence, such as “comprising the following components”, or similar.  Claims 3, 4, and 18 recites capitalized common nouns which should be presented with lower case letters (i.e., Copernicia Cerifera Wax, Beeswax).  Claim 4 left out the symbol for degrees Celsius following the recitation of 38.  Claim 5 also recites “8 C atoms and less” where “or” replacing “and” appears to make more sense.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5, 7, 8, and 11-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claims 1, 3, 4, 11, 12, 17, and 18 recite “about” coupled with the end points of numerical ranges in such a way that the metes and bounds of the claimed ranges are unclear and subject to variable interpretation from one artisan to another.  Claims depending from rejected base claims are rejected.  Appropriate clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 7, 8, and 12-18 are rejected under 35 U.S.C. 103 as being unpatentable over Ridley et al. (US 20050265948) in view of Riley (US 2003/0059377) and Mendoza et al. (US 2015/0118176).
The instant claims are drawn to a cosmetic composition comprising the following components (enumerated by the Examiner for convenience): (a) at least one film former; (b) at least one wax; (c) at least one cosmetic oil; (d) at least one branched or unbranched hydrocarbon; (e) at least one emulsifier; and (f) water, in amounts and species further specified in the claims.  It is noted that the intended use “for the temporary reshaping of keratinic fibers” as recited in the preamble does not impart any further structural components or limitations beyond those positively recited in the claims.  See MPEP 2112.02(II).
Regarding claims 1, 17 and 18, Ridley teaches personal care compositions comprising a specified copolymer component as well as additional components useful in personal care products (see abstract, in particular).
As to component (a) and further regarding claim 2, Ridley teaches vinylpyrrolidone/vinyl acrylate copolymers among a list of polymer components which may be desirably included (see 0267).
Ridley does not specify a requisite amount or provide rationale for selecting this particular copolymer which is vinylpyrrolidone/vinyl acetate.  Riley cures this deficiency.  Riley teaches hair styling compositions in particular wherein wax components and hair styling polymers are key disclosed 
Ridley and Riley are both directed to personal care compositions including copolymer components which may be desirably useful and wherein the personal care compositions are to be applied to a keratin material which may be hair fibers.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to select a copolymer of n-vinylpyrrolidone and vinyl acetate as taught by Riley for use in a personal care product meeting the requirements of Ridley, with a reasonable expectation of success.  One would have been motivated to do so in view of Riley’s teaching of this copolymer as a desirably useful component for its hair styling capabilities.
As to component (b),  and further regarding claims 3 and 12, Ridley teaches wax functional agents and specifies waxes including carnauba wax (Copernicia Cerifera) and beeswax among those which may be desirably employed (see [0218]).  Additionally, Riley’s formulations include a wax component in an amount between 0.01 and 30% by weight and preferably 0.1 to 10% by weight in order to give a good dispersion and physical properties to the hair styling product (see [0017]); Riley also teaches carnauba and beeswax among acceptable wax components (see [0021] and [0022]).  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to utilize a wax component such as Copernicia Cerifera and/or beeswax as taught by Ridley and to supplement this teaching with Riley’s teaching of a desirable amount of wax component in a hair styling formulation in particular.  One reasonably would have expected success from doing so based on Riley’s suggestion that the wax particles provide good physical properties in hair styling products.  Moreover, and in regard to claim 18, to combine equivalents known for the same purpose is prima facie obvious since Ridley teaches Copernicia Cerifera wax and beeswax as equivalently useful waxes; see MPEP 2144.06.
As to component (c) and further regarding claims 5 and 13, Ridley teaches benzoate of C12-C15 alcohols among fatty alcohols which may be included desirably in the oil phase (see [0212] and [0213]).  As to claim 14, Ridley teaches polydimethylsiloxanes to be among the oil components useful (see [0221] and [0224]-[0231]).  Further regarding claim 1 and claim 17, Ridley specifies oil components may also be included (see [0217]) for various purposes according to various embodiments; Ridley specifies the oil component typically may make up 2-25% by weight of an emulsion personal care formulation (see [0288]-[0290]).
Ridley does not specify an amount of this component.  Mendoza cures this deficiency.  Mendoza teaches personal care compositions which may be applied to the skin (see abstract) or keratinous tissue including hair (see [0019] and [0020]) and recommends this component to be included in an amount of 0.1 to 1% w/w (see [0014], page 4, column 1, approximately across from the enumeration of [0018] as listed in the second column) and discloses an example in Table 2 wherein C12-15 alkyl benzoate is employed in an amount of 2.1% by weight of the total topical formulation; see also Mendoza claim 18.
Both Ridley and Mendoza are directed to personal care compositions having good physical stability and may be in the form of an emulsion comprising an oil component and an aqueous component.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to look to Mendoza’s examples consistently employing specified amounts of a benzoate of C12-C15 alcohols as oil phase components.  One reasonably would have expected success based on Mendoza’s examples as well as Mendoza’s general teaching that the oil phase may be chosen from those including the aforementioned.
As to component (d) and further regarding claim 4, Ridley teaches petrolatum among hydrocarbon oils which may desirably be included (see [0220]) wherein in an O/W formulation the oil component preferably is present in an amount between 5 and 50 weight percent, more preferably between 10 and 35 weight percent (see [0238]-[0239]).
As to component (e), Ridley teaches emulsifiers to be included in an amount between 1 and 30% by weight (see [0260]).  As to claim 7, Ridley teaches surfactants including fatty alcohol polyglycol ether sulfates including mono- and/or di-alkyl sulfosuccinates, etc. (see [0264] and [0265]) which appear to be the same or substantially the same as an emulsifier as in claim 7 when used in combination.  It would have been prima facie obvious to combine two of Ridley’s ether surfactants as outlined above into a single embodiment since the known surfactant and emulsification properties were known in the art.  One would have been motivated to do so as a substitution of a known equivalent for part of a disclosed functional component, an emulsifier or surfactant.
As to claims 8, 15, and 16, Ridley teaches as consistency regulators and thickeners and rheology modifiers additional components including crosspolymers of acrylates and vinyl isodecanoate; as well as acrylates/ C10-C30 alkyl acrylate crosspolymer; acrylates/beheneth-25 methacrylate copolymer; and similar, which appear to be the same or substantially the same as the classes of copolymers instantly claimed (see [0266]).
As to component (f), Ridley teaches water ([0203]) to be included in an amount up to 100% after requisite components included, for instance in an amount of 40.77 parts water (see Example A, [0318] and [0321]).
	As to the particular amounts recited in regard to components (a)-(f) as outlined above, and further regarding the ratios recited in claims 3 and 12, it is the examiner’s position that the prior art for the reasons outlined above teaches ranges at least overlapping with the instantly claimed ranges.  Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  In the instant case, it would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to adjust each of the aforementioned components within the parameters disclosed by the above cited references to achieve the desired end result.  Adjusting the copolymer, wax, oil, petrolatum, emulsifier, and aqueous components serves to perform routine optimization procedures with regard to the physical stability of the final product and allows for incorporation of the desired amounts of water-soluble and oil-soluble components in an emulsion so that the personal care composition resulting may have the desired active agent efficacy.  One would have been motivated by ordinary and routine inquiry in the art, in accordance with the ranges taught by the prior art.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ridley et al. (US 20050265948) in view of Riley (US 2003/0059377) and Mendoza et al. (US 2015/0118176) as applied to claims 1-5, 7, 8, and 12-18 above, and further in view of Schweinsberg et al. (US 2012/0201774 A1).
The teachings of Ridley, Riley, and Mendoza have been delineated above.  None of these teaches a ratio of vinylpyrrolidone to vinylacetate as instantly claimed.  It is noted that the specification as filed at paragraph [0016] identifies Luviskol VA 64 and Luviskol VA 73 as exempletive such copolymers.
Schweinsberg et al. teaches a hair shaping cosmetic product (see abstract, in particular).  Schweinsberg names LuviskolTM VA64 among those polymers which may desi8rably be employed as a film-forming polymer (see [0068] and [0070]).
Ridley, Riley, and Schweinsberg are all directed to personal care compositions comprising a polyvinylpyrrolidone/vinyl acetate polymer component.  It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to select and incorporate the commercially available LuviskolTM VA64 as taught by Schweinsberg for inclusion as the film forming polyvinylpyrrolidone/vinyl acetate copolymer of Ridley and Riley, with a reasonable expectation of success.  One would have been motivated to do so for convenience and based on Schweinsberg’s teaching of this particular product as useful in hair setting products.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AUDREA BUCKLEY whose telephone number is (571)270-1336.  The examiner can normally be reached on Monday - Thursday 7:00 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 5712720646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AUDREA B CONIGLIO/Primary Examiner, Art Unit 1617